Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 22, 2018

                                     No. 04-02-00551-CR

                                    Sean Devon CLARK,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001-CR-6202
                        Honorable Mark R. Luitjen, Judge Presiding


                                       ORDER
       Sean Clark has filed a “Motion for Mandate Issuance” in Appeal No. 04-02-00551-CR.
Appellant requests that this Court issue a mandate from the direct appeal in this cause number.
Appellant’s motion is DENIED AS MOOT. This Court issued a mandate in this cause on March
11, 2005. We direct the Clerk of this Court to send appellant a copy of the mandate issued on
March 11, 2005.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court